Case 1:19-cv-20414-NLH-JS Document 10 Filed 04/15/20 Page 1 of 5 PageID: 123



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

GEORGE STOKES,                            No. 19-cv-20414 (NLH) (JS)

            Plaintiff,

      v.                                             OPINION

INTERNAL AFFAIRS SECTION, et
al.,

            Defendants.


APPEARANCE:

George Stokes, 260218
Atlantic County Jail
5060 Atlantic Ave.
Mays Landing, NJ 08330

     Plaintiff Pro se

HILLMAN, District Judge

     Plaintiff George W. Stokes, presently incarcerated in the

Atlantic County Jail in Mays Landing, New Jersey, filed a

complaint under 42 U.S.C. § 1983 against several Atlantic City

and Atlantic County officials for an illegal search that

allegedly took place on July 7, 2017 as the result of an alleged

long-standing policy regarding walkthroughs in Atlantic City

rooming houses.    See ECF No. 1.

     The Court reviewed the Complaint pursuant to 28 U.S.C. §

1915(e)(2) and determined that Plaintiff was barred by the

statute of limitations and therefore had failed to state a

claim, 28 U.S.C. § 1915(e)(2)(ii).        See ECF No. 7.     Plaintiff

                                     1
Case 1:19-cv-20414-NLH-JS Document 10 Filed 04/15/20 Page 2 of 5 PageID: 124



subsequently filed a letter with the Court asking to reopen his

case.   ECF No. 9.    The Court construes this as a motion for

reconsideration.

     For the reasons set forth below, the motion for

reconsideration is denied.

I.   BACKGROUND

     Plaintiff alleged that Atlantic City has a long-standing

policy of permitting police officers to have keys to Atlantic

City rooming houses where they conduct illegal walkthroughs of

the buildings.    His complaint alleged that he was in his room at

the Fox Manor Hotel on July 7, 2017 when members of the Special

Investigation Section entered his room while he was sleeping.

ECF No. 1 at 20.     He stated they conducted an illegal search of

his room, charged him with possession of cocaine and conspiracy,

and released him on a summons.       Id. at 22.    Plaintiff further

alleged he was “propositioned” by one of the officers who then

offered to not charge him with more offenses if Plaintiff did

not report the harassment to Internal Affairs.          Id. at 21-22.

Plaintiff filed complaints with the Atlantic City Police

Department and Atlantic County Prosecutor’s Office after the

events.   Id. at 22.

     On January 15, 2020, the Court held that Plaintiff’s

illegal search and seizure claims, as well as any false arrest

claims, accrued on the date of the search: July 7, 2017.            ECF

                                     2
Case 1:19-cv-20414-NLH-JS Document 10 Filed 04/15/20 Page 3 of 5 PageID: 125



No. 6 at 4 (citing Woodson v. Payton, 503 F. App’x 110, 112 (3d

Cir. 2012); Singleton v. DA Philadelphia, 411 F. App'x 470, 472

(3d Cir. 2011)).    Because Plaintiff submitted his complaint more

than two years after his claim accrued, the complaint was barred

by the statute of limitations for § 1983 actions.          Id. at 5.

The complaint was dismissed with prejudice.         ECF No. 7.

      Plaintiff submitted a letter dated April 7, 2020 asking the

Court to reopen his case.      ECF No. 9.    He states “2017, I was

arrested on July 7th inside a hotel located in Atlantic City.

Then December 6, 2017, I was rearrested and all charges was

placed under one indictment.”       Id. at 1-2.    He argues he did not

“factor in the actual day I was arrested on July 7, 2017.”            Id.

at 2.

II.   STANDARD OF REVIEW

      A court may grant a motion for reconsideration if the

moving party shows one of the following: (1) an intervening

change in the controlling law; (2) the availability of new

evidence that was not available when the court issued its order;

or (3) the need to correct a clear error of law or fact or to

prevent manifest injustice.      Johnson v. Diamond State Port

Corp., 50 F. App’x 554, 560 (3d Cir. 2002) (quoting Max's

Seafood Café v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999)).

Local Rule 7.1 provides that motions to reconsider shall be

filed within fourteen (14) days from the date of the entry of

                                     3
Case 1:19-cv-20414-NLH-JS Document 10 Filed 04/15/20 Page 4 of 5 PageID: 126



the order or judgment to be reconsidered unless otherwise

provided by statute.     See D.N.J. Loc. R. 7.1.

III. DISCUSSION

     The Court denies the motion for reconsideration first

because it is untimely.      The order dismissing the complaint was

entered on January 16, 2020.       ECF No. 7.    Petitioner had until

January 30, 2020 to file a timely motion for reconsideration.

D.N.J. Loc. R. 7.1.     The motion is untimely even giving

Plaintiff the benefit of Federal Rule of Civil Procedure 59(e)’s

28-day period to file a motion to alter or amend a judgment, as

that would make Plaintiff’s motion due February 13, 2020.

     Moreover, Plaintiff has not set forth a valid basis for

reconsideration.    “The general rule for statutes of limitations

is that they ‘begin[] to run as soon as the right to institute

and maintain a suit arises; lack of knowledge, mistake or

misunderstanding do not toll the running of the statute of

limitations.’”    Zafarana v. Pfizer, Inc., 724 F. Supp. 2d 545,

553 (E.D. Pa. 2010) (quoting Pocono Int'l Raceway, Inc. v.

Pocono Produce, Inc., 468 A.2d 468, 471 (Pa. 1983)) (alteration

in original).    Plaintiff’s mistake as to when his claim accrued

does not warrant reconsideration.




                                     4
Case 1:19-cv-20414-NLH-JS Document 10 Filed 04/15/20 Page 5 of 5 PageID: 127



CONCLUSION

     For the reasons stated above, the motion for

reconsideration is denied.      An appropriate order follows.



Dated: _April 15, 2020                   __s/ Noel L. Hillman_______
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     5
